DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/26/21 is being considered by the examiner.

Response to Amendment
This office action is in response to preliminary amendment filed on 1/3/22.  Claims 1-15, 17-20, and 26 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, 17-19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0045491 which claims benefit to 62/564973 which contains all the relied upon citations) in view of NOKIA, Nokia Shanghai Bell (Running CR for euCA Stage-2, 3GPP TSG RAN WG2#100 R2 -1714289 hereinafter “Nokia”).
Regarding claim 1, Zhang teaches a state processing method for controlling a state of a secondary cell (SCell) [paragraph 23], comprising:
receiving state configuration information (configuration/activation signaling) sent by a base station (gNB) (UE receives SCell configuration in a RRC message and activation signaling in a MAC CE from a gNB) [paragraphs 26-27]; and
determining, based on the state configuration information, whether to set an initial state of the secondary cell and an initial state of a Bandwidth Part (BWP) associated with the secondary cell to an activated or deactivated state (UE activates/deactivates SCell and BWP assigned to the SCell based on the configuration received in the RRC message and the activation/deactivation signaling in the MAC CE) [paragraphs 26, 29], and a quantity of secondary cells configured by the base station for a user equipment is at least one (configured SCell is at least one) [paragraphs 26-27].
Zhang does not explicitly teach that initial state of the secondary cell is set to a new state, wherein the new state is a state between an activated state and a deactivated state.  In an analogous prior reference, Nokia teaches an initial state of a secondary cell (SCell) is set to a new state (new SCell state/FFS/SCell fast activation state), wherein the new state is a state between an activated and a deactivated state (When an SCell is in new SCell state, the UE does not need to receive the corresponding PDCCH or PDSCH, cannot transmit in the corresponding uplink, but is required to perform CQI measurements) [p. 4-5, Section 11.2].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to allow the initial state of the secondary cell to be set to a new state, wherein the new state is a state 
Regarding claim 2, Zhang teaches the method according to claim 1, wherein the state configuration information comprises first configuration information configured to indicate that the initial state of all or part of the secondary cell is the new state (activated) and indicate that the initial state of all or part of the BWPs associated with the secondary cell is the new state (activated) (activation signaling in MAC CE activates, or indicates a new state of activation, the SCell and BWP assigned to the SCell) [paragraphs 26-27].
Regarding claim 3, Zhang teaches the method according to claim 1, wherein the state configuration information further comprises second configuration information configured to indicate a length of a new state timer (sCellDeactivationTimer) of the secondary cell [paragraph 42];
subsequent to the receiving the state configuration information sent by the base station, the method further comprises:
setting the length of the new state timer of the secondary cell according to the second configuration information (MAC entity sets length of sCellDeactivationTimer) [paragraph 42];
starting or restarting the new state timer of the secondary cell upon entering the new state (UE starts or restarts sCellDeactivationTimer associated with SCell if an SCell Activation/Deactivation MAC CE is received) [paragraph 42];
stopping the new state timer of the secondary cell in the case that the user 3equipment receives an indication in a Medium Access Control (MAC) Control Element (CE) from the base station which indicates that the secondary cell switches from the new state to the deactivated state, or switches from the new state to the activated state, or leaves the new state (an initial sCellDeactivationTimer is stopped or restarted when a second SCell Activation/Deactivation MAC CE is received to switch the state) [paragraph 42];

Regarding claim 4, Zhang teaches the method according to claim 3, wherein the base station sends the state configuration information through an RRC connection reconfiguration message [paragraph 25].
Regarding claim 5, Zhang teaches the method according to claim 3, wherein the receiving the state configuration information sent by the base station comprises:
receiving the state configuration information configured for the user equipment by a source base station; or
receiving the state configuration information configured for the user equipment by a target base station to be handed over, wherein the state configuration information is contained in a handover command which is sent to a source base station by the target base station and forwarded to the user equipment by the source base station (gNB may be a source or target for handover in the radio access networks disclosed by Zhang) [paragraphs 52, 55].
Regarding claim 6, Zhang teaches the method according to claim 5, wherein in the case that the base station accessed by the user equipment is handed over to the target base station, the method further comprises:
processing the new state timer in a first manner in the case that the new state timer of the secondary cell is started and does not expire, wherein the first manner comprises any of:
controlling the new state timer to keep on running;
controlling the new state timer to stop running; and
controlling the new state timer to restart (SCell Activation/Deactivation MAC CE received from gNB may start or restart sCellDeactivationTimer) [paragraph 42].  

in the case that a deactivation timer of the secondary cell is started and does not expire, processing the deactivation timer of the secondary cell in a second manner, wherein the second manner comprises any of:
controlling the deactivation timer to keep on running;
controlling the deactivation timer to stop running; and
controlling the deactivation timer to restart (SCell Activation/Deactivation MAC CE received from gNB may start or restart sCellDeactivationTimer) [paragraph 42].
Claims 9, 13, and 26 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Claims 10 and 14 recite similar subject matter as claim 2 and are therefore rejected on the same basis.
 Claims 11 and 15 recite similar subject matter as claim 3 and are therefore rejected on the same basis.
Claims 12 and 17 recite similar subject matter as claim 5 and are therefore rejected on the same basis.
Claim 18 recites similar subject matter as claim 6 and is therefore rejected on the same basis.
Claim 19 recites similar subject matter as claim 7 and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-15, 17-19, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/26/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647